Pottle, J.
1. Tlie answer in this ease, properly construed, does not allege that the minimum capital stock of the corporation therein referred to ' had not been subscribed.
2. No part of the capital stock of a corporation need be paid in .before the charter is granted and the corporation begins business as a legal entity. Bing v. Bank of Kingston, 5 Ga. App. 578 (6), (63 S. E. 652).
3. The act of a corporation in selling and indorsing over to'a third person a note, given in payment of a subscription to its capital stock, is not an exercise of “the privileges conferred by the charter,” within the meaning of section 2823 (3) of the Civil Code of 1910.
4-, A suit upon a note given in payment of a subscription to the capital . stock in a corporation can not be defeated by proof that -ten per cent, of the capital stock has not been paid in. The purpose of such a suit is to obtain a compliance with the provisions of the statute, so as to *149enable the corporation to commence the exercise of the privileges' conferred by the charter. Branch v. Glass Works, 95 Ga. 573 (23 8. E. 128).
Decided January 22, 1913.
Complaint; from city court of Atlanta—Judge Reid. October 10, 1912.
W. H. Terrell, for plaintiff in error,
cited: Civil Code (1910), §§ 2220, 2823; Georgia Reports: 32/273; 57/240; 73/437; 75/14; 83/471; 95/208, 573; 112/291; 115/968; 137/174; 138/120; 107/565; 135/616.
Moore & Pomeroy, contra,
cited: Civil Code (1910), § 2226; Georgia Reports: 69/159; 71/106; 95/573 (2); 109/666 (3); •113/462; 115/978; Ga. App. Rep.:'5/580 (6); 3/73; 1 Mor. Priv. Corp. §§ 31, 1015.
5. To an action on a stock-subscription note it is no defense that the corporation has accepted from other subscribers, in payment of their subscriptions, property of a value less than the amount of such subscriptions.
6. There was no error in striking the answer and entering judgment for the plaintiff. . Judgment affirmed.